Case 1:20-cv-00202-AJT-MSN Document 51 Filed 03/11/21 Page 1 of 15 PagelID# 1226

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

Richard Allen Patterson, )
Plaintiff, )
)

Vv. ) 1:20cev202 (AJT/MSN)
)
William C. Smith, et al., )
Defendants. )

MEMORANDUM OPINION

Proceeding pro se, Virginia inmate Richard Allen Patterson (“Patterson” or “plaintiff’)
initiated this civil-rights action pursuant to 42 U.S.C. § 1983 and alleged violations of
constitutional rights. Following screening, he filed a second amended complaint on May 27,
2020. [Dkt. No. 10]. In the second amended complaint Patterson alleged that while he was
detained at the Western Tidewater Regional Jail (“WTRJ”) defendants Doris Jacobs and Ernest
Bower denied him hearing aids after an audiologist recommended them in January 2020 [Dkt.
No. 10 at 6-12], and that defendant Bower failed to protect him while he was in WTRJ’s custody,
which resulted in an assault by another inmate on March 10, 2019. [Id. at 12-13].' On
November 24, 2020, the Court granted summary judgment on the first claim [Dkt. Nos. 43, 44]
and the matter is before the Court on defendant Bower’s motion for summary judgment, with a
supporting brief and exhibits [Dkt. Nos. 45, 47], which seeks judgment on plaintiff's claim that
Bower failed to protect him while he was in custody at the WTRJ. Patterson has been afforded

the opportunity to file responsive materials pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th

 

' The amended complaint did not rename William C. Smith as a defendant and Smith was
dismissed as a defendant on May 28, 2020. [Dkt. No. 14].
Case 1:20-cv-00202-AJT-MSN Document 51 Filed 03/11/21 Page 2 of 15 PagelD# 1227

Cir. 1975) and has done so. [Dkt. No. 49]. Accordingly, this matter is now ripe for disposition.
For the reasons that follow, the defendant’s Motion for Summary Judgment shall be granted.”
I. Facts

Patterson is a federal inmate, convicted and sentenced to a term of imprisonment within
the Bureau of Prisons, and was confined at the WTRJ in 2018 with inmate Wesley Hadsell.
Patterson agreed to testify against Hadsell regarding a murder that had occurred in Southampton
County, Virginia. After he testified, Patterson was concerned for his safety because other
inmates at the WTRJ knew he had testified against Hadsell. On November 13, 2018, Patterson
used WTRJ’s tablet messaging system to send defendant Emest Bower (“Bower”), the Deputy
Superintendent at WTRJ, a message about his safety concerns. Patterson was transferred from
WTR] to the Federal Correction Institute in Petersburg, Virginia (“FCI Petersburg”) in
December 2018 to begin serving his federal sentence. [Dkt. Nos. 10 at 7; 47-4 at 41; 47-6 at 8].

On January 29, 2019, Patterson was transferred from the FC] Petersburg back to the

WTRJ under the Interstate Agreement on Detainers (“IAD”). Patterson had criminal charges and

 

2 Patterson filed a separate § 1983 action against Jacobs and Bower on July 4, 2020 referencing
this matter and asserted he believed that Jacobs and Bower were retaliating against him for filing
the present action, which the Court dismissed without prejudice on Patterson’s motion stating
“the jail had rectified the matters raised in the complaint.” Patterson v. Jacobs, et al., 1:20cv798
(E.D. Va. Jan. 8, 2021), [Dkt. Nos. 1 at 4; 7]. Patterson has voiced concerns about retaliation in
letters he has filed in the present proceedings. Since he raised a retaliation claim in a separate
lawsuit that was dismissed without prejudice, Patterson can pursue that claim by refiling his
claim. Likewise, complaints about medical care unrelated to the hearing aid claim are not a
matter that Patterson can raise in this matter. See George v. Smith, 507 F.3d 605, 607 (7th Cir.
2007) (in context of prisoner lawsuits against governmental actors, “[u]nrelated claims against
different defendants belong in different suits.” ) (citing Fed. R. Civ. P 18); see also Owens v.
Godinez, 860 F.3d 434, 436 (7th Cir. 2017) (district courts should not allow inmates “to flout the
rules for joining claims and defendants”) (citing Fed. R. Civ. P. 18, 20); Wheeler v. Wexford
Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012) (“A litigant cannot throw all of his
grievances, against dozens of different parties, into one stewpot.”). To the extent any of these
matters are considered “raised” in this action they are dismissed without prejudice under Rules
18 and 20.

 
Case 1:20-cv-00202-AJT-MSN Document 51 Filed 03/11/21 Page 3 of 15 PagelD# 1228

probation violations pending in the Suffolk Circuit Court and he had requested that he be
returned to state custody under the IAD in order to resolve those charges. [Dkt. Nos. 47-1 at 1;
47-2]. After being processed at the WTRJ, Patterson alleges he met with Bower and told Bower
about his safety concerns due to his testimony against Hadsell. Bower advised Patterson that
‘‘Hadsell is no longer at this facility, so there should be no problems.” [Dkt. No. 10 at 7].

Patterson was initially assigned to “Booking,” by WTRJ Officer Brandon Holden, and
then transferred by WTRJ Officer Miranda Cilento to Unit D-2 later that same day. [Dkt. No.
47-1 at 1].3 On January 30, 2019, Patterson was moved from Unit D-2 to Unit E-5 by WTRJ
Officer Brenda Holmes and Patterson was moved again on January 31, 2019 from Unit E-2 to
Unit B-5 by WTRJ Officer Zella Everett. [Id.].

On February 4, 2019, Patterson messaged Bower stating he had concerns for his safety
because the other inmates in Unit B-5 knew he was a “snitch.” [Id. at 8]. Patterson asked about
Unit E8 (protective custody) and if it was an open dorm. Bower replied that Patterson “would
remain in BS at this time.” [Id.]. On February 13, 2019, Patterson sent Bower an Inmate
Correspondence Form (“ICF”) asking that inmate Gary Revis, who had been removed from Unit
B-5 that day and transferred to Unit A-2, not be returned to Unit B-5 because Patterson was

“assisting ATF” in an investigation against Revis. [Dkt. No. 47-4 at 56]. Patterson filed a

 

3 Defendant Bower has submitted jail records establishing the dates Patterson was assigned to
and transferred from different housing assignments while he was confined at the WTRJ, the
WTRJ officers who made the housing assignments, enemies lists, and various other documents
that Patterson has not contested in his response. See Wiley v. United States, 20 F.3d 222, 226
(6th Cir. 1994) (“If a party fails to object before the district court to the affidavits or evidentiary
materials submitted by the other party in support of its position on summary judgment, any
objections to the district court's consideration of such materials are deemed to have been
waived”); see also BGHA, LLC v. City of Universal City, Tex., 340 F.3d 295, 299 (Sth Cir.
2003) (party waived hearsay objection at summary judgment stage by failing to object to
affidavit).
Case 1:20-cv-00202-AJT-MSN Document 51 Filed 03/11/21 Page 4 of 15 PagelD# 1229

statement regarding Revis on February 22, 2019 stating that Revis had made threats against him
but stated that he did “not feel that [his] safety was in jeopardy, as [Revis] is listed as an enemy
to me and will not return.” [Id. at 61] (emphasis in original). Patterson alleges he sent messages
regarding Revis’s threats to WTRJ’s PREA’ and Classification units on February 17 and 21,
2019. [Dkt. No. 10 at 8, 9]. Revis was added to Patterson’s enemies list on February 16, 2019.
[Dkt. No. 47-6 at 1].

On February 23, 2019, an Incident Report stated that Patterson alleged he had been
punched by an unnamed inmate in Unit B-5 and asked to be transferred to Unit E-8. [Dkt. Nos.
47-4 at 58-59]. Even though Patterson refused to name the inmate, it is standard procedure at
WTRJ to transfer an inmate after the inmate has been involved in a fight to ensure the inmate’s
safety. [Dkt. No. 1 at 3]. Patterson was moved from Unit B-5 to Unit D-2 by WTRJ Officer
Holmes on February 23, 2019. Patterson alleges that soon after his transfer, the inmates in Unit
D-2 learned he was a snitch and an inmate from the adjoining cellblock, Unit D-1, Revis (who
Patterson alleges is a member of the Aryan Brotherhood), began sending Patterson threatening
notes that also threatened Patterson’s wife and family.

On February 23, 2019, Patterson requested “to go to PC,” Unit E-8, because of his safety
concerns due to the assistance he had provided to federal authorities in the prosecution of two

inmates and the assault by the unnamed inmate that he alleged had occurred that day.* [Dkt.

 

+ PREA is an acronym that refers to the Prison Rape Elimination Act. The goal of PREA is to
eradicate prisoner rape in all types of correctional facilities in this country. Bureau of Prisons,
Rape Elimination Act (PREA), https://bja.ojp.gov/program/prison-rape-elimination-act-
prea/overview (last viewed Feb. 26, 2021).

> Patterson alleges in his second amended complaint that the transfer occurred between February
8 and 15, 2019, but he has neither contested the transfer date in WTRJ’s records nor is the date
critical to his claim. Indeed, a statement Patterson executed on February 22, 2019 indicates he
was still housed in Unit B-5 on February 22, 2019. [Dkt. No. 47-4 at 58].

4
Case 1:20-cv-00202-AJT-MSN Document 51 Filed 03/11/21 Page 5 of 15 PagelD# 1230

Nos. 47-4 at 59, 47-4 at 38; 10 at 9-10]. Patterson was transferred to Unit E-8 by WTRJ Officer
Shinese Thompkins on February 25, 2019. [Dkt. No. 47-6 at 8]. Shane Cottrell was in Unit E8
at that time and had been assigned to Unit E-8 since January 31, 2019. [Id. at 15].

On March 10, 2019, two weeks after Patterson’s transfer to Unit E-8, there was a fight
between Cottrell and Patterson. Patterson’s statement indicated that the fight was due to
Cottrell’s anger over Patterson being given an extra lunch tray. [Dkt. No. 47-7 at 5]. Both
inmates were taken to the medical department and written up for rule violations. Patterson had
superficial cuts to his face, as well as a dislocated finger and was transported to the Emergency
Room for further treatment. Cottrell was not on Patterson’s enemy list at the time of the fight
[Dkt. No. 47-6 at 1], and Patterson stated in his second amended complaint that he had no reason
to suspect Cottrell would assault him stating that he did not “understand why” Cottrell had
“assaulted” him while the “dinner trays [were] being passed out.” [Dkt. No. 10 at 11].

WTRJ tracks each inmate’s known gang affiliations and each inmate’s known enemies.
[Dkt. No. 47-1 at 2]. The pertinent record has an “Alert Category” and if an inmate has a known
enemy the phrase “Keep A-parts” appears in the Alert Category. Across from the alert are the
details regarding the enemy, which includes the name and the date the information was recorded.
The records indicate Hadsell was placed on the list on November 13, 2018, the same day
Patterson alleges he messaged Bower about his concerns with Hadsell and Patterson’s attorney
contacted WTRJ by letter. Revis was placed on Patterson’s enemies list on February 16, 2019,
the same day Patterson filed a statement that alleged Revis had made threats against him and his
family and he asked that Revis be placed on his enemies list. Cottrell was placed on Patterson’s
enemies list on March 11, 2019 by WTRJ, the day after the fight and four days before Patterson

asked that Cottrell be placed on his enemies list. [Dkt. Nos. 47-4 at 52, 62; 47-6 at 1, 25]. In his
‘Case 1:20-cv-00202-AJT-MSN Document 51 Filed 03/11/21 Page 6 of 15 PagelD# 1231

request that Cottrell be placed on his enemies list, Patterson stated that Cottrell had vowed to
retaliate against Patterson because he had been found guilty of the assault and sentenced to thirty
days in Unit A-4, but Patterson made no mention of the Aryan Brotherhood. [Dkt. No. 47-4 at
54]. Patterson stated the assault was “unprovoked” in a March 13, 2019 ICF in which he asked
that Cottrell be prosecuted for the assault. (Id. at 52]. Five days after the fight, on March 15,
2019, Patterson filed an ICF reiterating the assault was “completely unprovoked,” and did not
mention the Aryan Brotherhood. [Id. at 55].

In WTRJ records, gang affiliation is one of the alerts that appears in the “Alert Category”
in an inmate’s digital record. The text of the actual alert is “GANG MEMBER.” [Dkt. No. 47-6
at 2]. Cottrell’s record has an alert indicating that he is a gang member. Under the “Details”
heading, Cottrell’s record indicates the gang is the Aryan Brotherhood and that the alert was
entered into the system on January 22, 2019. Hadsell and Revis each had several “alerts” in their
records but none of their alerts indicated either was a gang member. [Id. at 2-4].°

Patterson did not mention the Aryan Brotherhood in his original complaint or in his first
amended complaint. [Dkt. Nos. | and 5].’ Patterson mentioned the Aryan Brotherhood twice in
his second amended complaint. The first time was in reference to Revis stating that Revis was

“associated with the Aryan Brotherhood, the same one as Wesley Hadsell.” [Dkt. No. 10 at 8-

 

6 “Alerts” also include such things as diet restrictions; medical concerns (lower bunk
assignment, seizures); and various other administrative notes (number of officers needed for
escort, restraints necessary, detainers on file). [Dkt. No. 47-6 at 1-6].

” In his response, Patterson states that an online search will establish that Hadsell’s gang
affiliation was part of the media coverage surrounding Hadsell’s trial, that Hadsell had gang
tattoos, and that Hadsell bragged to Patterson about his gang affiliation when the two were
housed together in 2018. [Dkt. No. 49 at 6]. Such information, even if provided by Patterson,
would be hearsay and not admissible in opposition to a motion for summary judgment. Hearsay
“4s neither admissible at trial nor supportive of an opposition to a motion for summary

judgment.” Greensboro Professional Firefighters Ass’n v. City of Greensboro, 64 F.3d 962, 967

(4th Cir. 1995); see, infra p. 11. Further, the hearsay is irrelevant to what Bower knew.

6
Case 1:20-cv-00202-AJT-MSN Document 51 Filed 03/11/21 Page 7 of 15 PagelD# 1232

9.5 The second time, Patterson alleges he sent a message to Classification on February 21, 2019
in which he stated “Gary Revis (whom is in D-1, next door to me in D-2) found out that | am
testifying against [one of his fellow Aryan Brotherhood] as an informant.” [Id. at 11] (brackets
in original). Patterson’s use of brackets, however, indicates that the information in the brackets?
was not part of the alleged message sent to Classification on February 21, 2019. While Patterson
mentions the Aryan Brotherhood in the second amended complaint twice, he never alleges that
he ever specifically told Bower, or anyone else at WTRJ, that he had concerns about the Aryan
Brotherhood — which is consistent with Bower’s affidavit.

Bower avers that he did not tell any inmates that Patterson was an informant, did not
encourage any assaults against him, never threatened Patterson, never retaliated against
Patterson, did not deliberately place him in danger, and did not know that Cottrell posed any
danger to Patterson because prior to the fight on March 10, 2019, because Cottrell was not on
Patterson’s enemies list. [Dkt. No. 47-1 at 2]. Specifically, at the time of the fight on March 10,
2019, Bower avers that

it was not known or suspected that Shane Cottrell posed a danger to Patterson.

Patterson had made no mention of any threats or perceived threats by Shane
Cottrell or any known gang, including the Aryan Brotherhood. Shane Cottrell and

 

8 Patterson also states he “previously provided the Court with the dates and content of [his]
tablet messages, where [he] pleaded for Col. Bower to help protect me.” [Dkt. No. 49 at 4]. The
original complaint does not include any list or mention tablet messages. [Dkt. No. 1]. In his first
amended complaint, Patterson did provide a list of the dates and contents of tablet messages he
alleges he sent defendant Bower. [Dkt. No. 5 at 11-13]. The list is entitled “Timeline of all
messages sent by Patterson to various Department heads (on tablet as there are no paper requests
any longer), All messages and requests are regarding the injury of 3/10/19.” [Id. at 11].
Consistent with the title, the 37 entries on the list only concern the hearing aid claim that was
dismissed on November 24, 2020. [Dkt. Nos. 43, 44]. The Court has also reviewed Patterson's
various letters and other pleadings filed in this matter and found no list of tablet messages in
which he raised the issue of his security.

9 Square brackets in a quotation denote information that has been added to the original
quotation. See APA Style, Style and Grammar Guidelines, In Text Citations, Quotations,
Changes to Quotations, https://apastyle.apa.org/ (last viewed March 11, 2021).

7
Case 1:20-cv-00202-AJT-MSN Document 51 Filed 03/11/21 Page 8 of 15 PagelD# 1233

Richard Patterson had been housed together in Unit E-8 without incident for two
weeks before the March 10, 2019 incident.

a Ae

Prior to the March 10, 2019 incident, Richard Patterson had not notified me or
WTR staff of any concerns that he had with Shane Cottrell or the Aryan
Brotherhood. Prior to March 10, 2019, Patterson had identified Wesley Hadsell
and Gary Revis as enemies. Wesley Hadsell and Gary Revis were not known or
suspected members of the Aryan Brotherhood. Additionally, Wesley Hadsell and
Gary Revis were never housed with Richard Patterson.

{Id. at 4].

Bower further avers that he is not involved in the transfer or classification of inmates and
that an inmate’s request for a transfer (such as Patterson’s February 23, 2019 request to be
transferred to Unit E-8) would be referred to the appropriate Watch Commander and the ultimate
decision would be made by Classification. [Id. at 3]. Although Patterson indicated in his
February 16, 2019 statement that Revis had made threats against him, “Patterson made no
mention of any threats or perceived threats by anyone other than Gary Revis or any known gang,
including the Aryan Brotherhood.” [Id.].

In his response, Patterson states that Bower is wrong to state that he was not housed with
Hadsell and Revis while at WTRJ. In context, Bower’s statement about with whom Patterson
was housed with while at WTRJ refers to the time period after Hadsell and Revis were known
enemies of Patterson. Further, with respect to Hadsell, Patterson refers to his prior incarceration

at WTRJ in 2018 and not the incarceration that began on January 29, 2019.'° Even if true

 

'° Patterson alleges he and Hadsell were housed together in Unit E-1. [Dkt. No. 49 at 6]. The
WTRJ records indicate that Patterson was not housed in Unit E-1 after his transfer back to WTRJ
on January 29, 2019. [Dkt. No. 47-1 at 1-2].
* Case 1:20-cv-00202-AJT-MSN Document 51 Filed 03/11/21 Page 9 of 15 PagelD# 1234

however, neither Hadsell nor Revis harmed Patterson when they were allegedly housed

together.!!

Il. Standard of Review

It is well settled that a motion for summary judgment should be granted only “if the
pleadings, depositions, answers to interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to any material fact and that the moving
party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c); see also Celotex Corp. v.
Catrett, 477 U.S. 317, 322-23 (1986). The burden is on the moving party to establish that there
are no genuine issues of material fact in dispute and that it is entitled to judgment as a matter of
law. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).

Where, as in this case, the nonmoving party has the burden of proof at trial, the moving
party need only demonstrate that there is a lack of evidence to support the non-movant’s claim.
See Celotex, 477 U.S. at 323-25. In response to such a showing, the party opposing summary
judgment must go beyond the pleadings and proffer evidence that establishes each of the
challenged elements of the case, demonstrating that genuine issues of material fact do exist that

must be resolved at trial. See id. at 324; Anderson, 477 U.S. at 248. The party who bears the

burden of proving a particular element of a claim must “designate ‘specific facts showing there is

 

'' Patterson was housed in Unit E-1 in May through July 2018. [Dkt. No. 47-6 at 7]. After his
return to WTRJ in January 2019, Revis was housed in Unit D-1, which was next to Unit D-2
where Patterson was housed from February 23 through 25, 2019. [Dkt. No. 47-1 at 2]. As
Patterson admits, Unit D-2 was a “single occupancy, isolated cell.” [Dkt. No. 10 at 8]. While
Revis may or may not have been housed with Patterson in Unit B-5 prior to Patterson’s transfer
to Unit D-2, the only harm that allegedly befell Patterson in Unit B-5 was allegedly being
punched by an unnamed inmate, who Patterson described as “a large black male.” [Dkt. No. 47-
4 at 58]. Revis is not black. [Id. at 4].
Case 1:20-cv-00202-AJT-MSN Document 51 Filed 03/11/21 Page 10 of 15 PagelD# 1235

 

a genuine issue for trial’” with respect to that element. Celotex, 477 U.S. at 324 (quoting Fed. R.
Civ. P. 56(e)).

In reviewing the record on summary judgment, the Court “must draw any inferences in
the light most favorable to the non-movant” and “determine whether the record taken as a whole
could lead a reasonable trier of fact to find for the non-movant.” Brock v. Entre Computer Ctrs.,
Inc., 933 F.2d 1253, 1259 (4th Cir. 1991) (citations omitted). “[A]t the summary judgment stage
the judge’s function is not himself to weigh the evidence and determine the truth of the matter
but to determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249.

The non-moving party, however, must show more than some metaphysical doubt as to
the material facts. “[T]he non-moving party ‘may not rest upon mere allegation or denials of his
pleading but must set forth specific facts showing that there is a genuine issue for trial.”” Hughes
v. Bedsole, 48 F.3d 1376, 1381 (4th Cir. 1995) (quoting Anderson, 477 U.S. at 256). Conclusory
allegations, unsubstantiated assertions, improbable inferences, unsupported speculation, or only a
scintilla of evidence will not carry this burden. See Anderson, 477 U.S. at 249-50. There must
be evidence on which the jury could reasonably find for the non-moving party. Id. at 252. The
judge’s inquiry, therefore, unavoidably asks whether reasonable jurors could find by a
preponderance of the evidence that the opposing party is entitled to a verdict.

When a defendant moves for summary judgment on ground that plaintiff lacks evidence
of essential element of his claim, plaintiff is required, if he wants to ward off grant of motion, to
present evidence of evidentiary quality (either admissible documents or attested testimony, such

as that found in depositions or in affidavits) demonstrating existence of genuine issue of material

10
. Case 1:20-cv-00202-AJT-MSN Document 51 Filed 03/11/21 Page 11 of 15 PagelD# 1236

fact; evidence need not be in admissible form, but it must be admissible in content, in sense that
change in form but not in content, would make evidence admissible at trial. See Celotex, 477
U.S. at 324. Hearsay “is neither admissible at trial nor supportive of an opposition to a motion
for summary judgment.” Greensboro Professional Firefighters Ass’n v. City of Greensboro, 64
F.3d 962, 967 (4th Cir. 1995). Such “second-hand” information learned from others fails to
satisfy a plaintiff's burden “to survive a motion for summary judgment.” Monk v. Potter, 723 F.
Supp. 2d 860, 875, 878 (E.D. Va. 2010) (citing Greensboro, 64 F.3d at 967; Riggs v. Airtran
Airways, Inc., 497 F.3d 1108, 1121 (10th Cir. 2007) (noting that statements conveyed to plaintiff
were “second-hand” and inadmissible hearsay in opposition to summary judgment); Lemmons v.
Georgetown Univ. Hosp., 431 F. Supp. 2d 76, 89-90 (D.D.C. 2006) (purported events related by
plaintiff in her own deposition were based on second-hand information rather than personal
knowledge and were therefore inadmissible hearsay for summary judgment purposes); Fed. R.
Civ. P. 56(e) (supporting or opposing summary judgment affidavits must be based on “personal

knowledge”)); see also Meiri v. Dacon, 759 F.2d 989, 997 (2d Cir. 1985) (finding plaintiff's

 

allegation that she “heard disparaging remarks about Jews, but, of course, don’t ask me to
pinpoint people, times or places ... It’s all around us” was conclusory and therefore insufficient
to satisfy the requirements of Fed. R. Civ. P. 56(e)).
III. Analysis
Defendant Bower has moved for entry of summary judgment in his favor on Patterson’s
second claim that Bower failed to protect him while in WTRJ’s custody, which resulted in an

assault by another inmate on March 10, 2019. Bower contends he is not involved in the housing

1]
Case 1:20-cv-00202-AJT-MSN Document 51 Filed 03/11/21 Page 12 of 15 PagelD# 1237

assignments of inmates at WTRJ and had no such involvement in Patterson’s assignment to Unit
E-8 where the fight occurred. Bower further argues that neither he nor WTRJ had any
knowledge prior to March 10, 2019 that Cottrell posed any danger to Patterson and that Patterson
had made no mention of any threats or perceived threats by Cottrell or any known gang,
including the Aryan Brotherhood, prior to March 10, 2019. In his response, Patterson provides
no evidence that Bower was responsible for assigning him to Unit E-8 and he also fails to
establish that prior to March 10, 2019 he advised either Bower or WTRJ that his safety was at
risk from members of the Aryan Brotherhood.

A. Failure to Protect

Patterson alleges that Bower failed to protect him from harm while he was in custody at
WTRJ, relying primarily on the March 10, 2019 assault by inmate Cottrell. To establish that the
risk of exposure to future harm violates the Eighth Amendment, the risk must be “sure or very
likely to cause serious illness and needless suffering” and give rise to “sufficiently imminent
dangers.” Helling v. McKinney, 509 U.S. 25, 33, 34-35 (1993). “[T]here must be a ‘substantial
risk of serious harm,’ an ‘objectively intolerable risk of harm’ that prevents prison officials from

pleading that they were ‘subjectively blameless for purposes of the Eighth Amendment.’” Baze

 

v. Rees, 553 U.S. 35, 50 (2008) (quoting Farmer, 511 U.S. at 842, 846, and 847 n.9)).
A prison official is not liable if he or she “knew the underlying facts but believed (albeit

unsoundly) that the risk to which the facts gave rise was insubstantial or nonexistent.” Farmer,

511 U.S. at 844; see also Rich v. Bruce, 129 F.3d 336, 338 (4th Cir. 1997) (finding that a prison

 

official was not liable, because he did not actually draw the inference that the inmate was

12
Case 1:20-cv-00202-AJT-MSN Document 51 Filed 03/11/21 Page 13 of 15 PagelD# 1238

exposed to a substantial risk of serious harm). As Farmer explained, “an official’s failure to
alleviate a significant risk that he should have perceived but did not, while no cause for
commendation, cannot under our cases be condemned as the infliction of punishment.” 511 U.S.
at 838.

Whether a defendant was subjectively aware of the risk of harm can be shown either
through direct evidence or circumstantial evidence of actual knowledge.

Whether a prison official had the requisite knowledge of a
substantial risk is a question of fact subject to demonstration in the
usual ways, including inference from circumstantial evidence, and
a factfinder may conclude that a prison official knew of a
substantial risk from the very fact that a risk was obvious.

Farmer, 511 U.S. at 842 (citations omitted). “In other words, although the
obviousness of a particular injury is not conclusive of an official’s awareness of
the injury, an injury might be so obvious that the factfinder could conclude that
the guard did know of it because he could not have failed to know of it.” Brice,
58 F.3d at 105 (citations omitted).

Makdessi v. Fields, 789 F.3d 126, 133 (4th Cir. 2015).

Here, the undisputed facts establish that each and every time Patterson expressed concern
about his safety or that WTRJ knew of a risk to his safety, Patterson was moved to a different
housing unit to protect him from that potential threat. On his return to WTRJ on January 29,
2019, Patterson expressed concern about Hadsell and was informed that Hadsell was no longer at
the facility. Hadsell was already on Patterson’s enemies list. On February 13, 2019, Patterson
asked that Revis, who had been removed from Unit B-5, not be returned to Unit B-5 because
Patterson was “assisting ATF” on a case against Revis. [Dkt. No. 47-4 at 56]. On February 22,
2019, Patterson indicated that Revis had made threats against him but stated that he did “not feel

that [his] safety was in jeopardy, as [Revis] is listed as an enemy to me and will not return.” [Id.

13
Case 1:20-cv-00202-AJT-MSN Document 51 Filed 03/11/21 Page 14 of 15 PagelD# 1239

at 61] (emphasis in original). Revis had been placed on Patterson’s enemies list on February 16,
2019.

On February 23, 2019, Patterson asked to be transferred to Unit E-8 following the alleged
assault by an unnamed inmate and was transferred to Unit D-2 that day and transferred to Unit
E- 8 on February 26, 2019. Patterson was in Unit E-8 for two weeks prior to his fight with
Cottrell and never indicated to Bower or WTRJ that Cottrell was a threat to him.

A prison official “is deliberately indifferent to a substantial risk of harm to a [prisoner]
when that [official] ‘knows of and disregards’ the risk.” Parrish ex rel. Lee v. Cleveland, 372

F.3d 294, 302 (4th Cir. 2004) (quoting Farmer, 511 U.S. at 837). The undisputed facts do not

 

establish that WTRJ either knew of or disregarded a risk to Patterson’s well-being when it
assigned Patterson to Unit E-8, or that Patterson was assigned there in disregard of an obvious
risk. To the contrary, the facts establish that WTRJ took “reasonable measures to guarantee”
Patterson’s safety and to protect him from other inmates. Makdessi, 789 F.3d at 132. Indeed,
Patterson himself stated “At the time of the assault, [he] did not understand why [Cottrell] had
assaulted [him] during dinner trays being passed out.” [Dkt. No. 10 at 11].

Moreover, Patterson has failed to establish that Bower had any involvement in the
decisions regarding where Patterson was housed during his time at WTRJ and specifically with
Patterson’s assignment to Unit E-8, which was at Patterson’s own request. In other words, even
if Cottrell had been a known risk or obvious risk to Patterson, Bower did not act in a deliberately
indifferent manner because he was not involved in the decision. See Mann v. Taser Int’l, Inc.,
588 F.3d 1291, 1306-07 (11th Cir. 2009) (in addition to alleging a defendant’s deliberate

indifference to his medical needs, plaintiff must also prove causation between that indifference

14
Case 1:20-cv-00202-AJT-MSN Document 51 Filed 03/11/21 Page 15 of 15 PagelID# 1240

and his injuries); Evans v. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012) (“constitutional torts ...
require a demonstration of both but-for and proximate causation” and “intervening acts of
other[s]” may “insulate” a defendant from liability). Prisons are “inherently dangerous places,”
United States v. Tokash, 282 F.3d 962, 970 (7th Cir. 2002), where inmate on inmate attacks are
inevitable and impossible to eliminate. See Shrader v. White, 761 F.2d 975, 980 (4th Cir. 1985);
Taylor v. Freeman, 34 F.3d 266, 273 n. 6 (4th Cir. 1994). While the incident was unfortunate, it
does not implicate the Eighth Amendment.

Defendant Bower also asserts that he is entitled to qualified immunity because his actions
did not violate “clearly established statutory or constitutional rights of which a reasonable person
would have known.” [Dkt. No. 47 at 8] (citing Harlow v. Fitzgerald, 457 U.S. 800 (1982)).
Because summary judgment is granted on other grounds, it is unnecessary to reach this issue.

V. Conclusion

For the foregoing reasons, defendant’s motion for summary judgment is granted. An

appropriate order will issue alongside this memorandum opinion.

Entered this Gay of hh. An 2021.

Alexandria, Virginia

Anthony J. Trarga
united States Distpict Yipee

15
